Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 04, 2019

The Court of Appeals hereby passes the following order:

A19A0661. JOHNNY ASBERRY v. THE STATE.

      In 2009, Johnny Asberry pled guilty to theft by conversion, theft by taking, and
criminal trespass. The trial court sentenced him to 10 years on probation. In 2015,
the trial court revoked Asberry’s probation after he committed new criminal offenses.
The court ordered that Asberry serve the balance of his sentence in confinement. In
2018, Asberry filed a motion for modification of probation revocation. The trial court
denied his motion, and Asberry filed this direct appeal.               We, however, lack
jurisdiction.
      Because the underlying subject matter of this appeal concerns the revocation
of probation, Asberry was required to file an application for discretionary appeal. See
OCGA § 5-6-35 (a) (5), (b); Jones v. State, 322 Ga. App. 269, 269, n. 2 (745 SE2d
1) (2013); Zamora v. State, 226 Ga. App. 105, 105 (485 SE2d 214) (1997). His
failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/04/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.